Citation Nr: 0622829	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for a heart disorder, 
to include as due to service-connected post-traumatic stress 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to a compensable rating for tonsillitis and 
cervical adenopathy.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESSES AT HEARINGS ON APPEAL

The veteran, spouse, and B.B.

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and September 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2003.  In March 
2004, the Board remanded the case for additional development.  
The issue of entitlement to service connection for PTSD was 
on appeal.  On remand, the veteran was granted service 
connection for PTSD, and assigned a 50 percent disability 
rating, by way of a rating decision dated in May 2005.

The veteran submitted a claim for an increased rating for his 
service-connected PTSD in September 2005.  He also requested 
that he receive a total disability rating for a period of 
hospitalization for his PTSD in 2002.  Those claims have not 
yet been developed or certified on appeal to the Board.  They 
are referred to the RO for such further development as may be 
necessary.

The Board notes that the veteran was previously represented 
by Mr. James Stanley, attorney at law.  The veteran was 
notified in December 2001 that Mr. Stanley's was no longer 
authorized to represent veterans in their cases before VA.  
Mr. Stanley made two submissions to the Appeals Management 
Center (AMC) in April and May 2006, respectively, ostensibly 
on behalf of the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran originally submitted a claim for entitlement to a 
TDIU rating in May 1998.  He later submitted a claim for the 
remaining issues on appeal in July 1998.  The claims were 
made prior to the requirement for VA to provide the notice 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (2005).

The hiatal hernia and heart disorder issues were initially 
denied as not well grounded in July 1999.  The veteran 
requested that those issues be re-adjudicated in January 
2001.  The RO wrote to the veteran in May 2001 and provided 
information regarding the evidence necessary to establish 
service connection for those issues.  The letter did not 
address secondary service connection for the heart disorder, 
as alleged by the veteran with his original claim, and as 
adjudicated by the RO in July 1999.  The May 2001 letter also 
did not address the other issues involving new and material 
evidence for the veteran's low back disability, an increased 
rating for tonsillitis and cervical adenopathy, or 
entitlement to a TDIU rating.

The AMC later wrote to the veteran in July 2004.  The letter 
listed the seven issues then on appeal, to include the 
service connection issues, increased rating issue, and TDIU.  
The letter advised the veteran on the evidence needed to 
substantiate a claim for service connection and TDIU.  The 
letter did not address secondary service connection.  Nor did 
the letter address the evidence necessary to substantiate a 
claim for an increased rating for a service-connected 
disability.  A new notice letter is required that provides 
the information pertinent to all of the issues on appeal.

The veteran submitted evidence of his receipt of disability 
payments from the Social Security Administration (SSA) in 
January 2000.  The veteran submitted a copy of a decision 
letter dated in February 1999.  The letter informed that the 
veteran had submitted a disability claim, and a claim for 
supplemental security income (SSI), in April 1996.  The 
administrative law judge (ALJ) held that the veteran was 
entitled to a period of disability from March 27, 1996.  He 
also held that, in regard to the claim for SSI benefits, the 
veteran met the definition of disabled from the date of his 
claim and met that definition "at least through the date of 
this decision."  No other SSA records were furnished by the 
veteran and the letter did not contain a list of exhibits of 
evidence considered.

The Board requested that the veteran's SSA records be 
obtained as one of the actions of its remand in March 2004.  
The AMC made several attempts to obtain the records prior to 
any response from SSA.  In October 2005 the SSA advised that 
the veteran's records were not available as they were with 
the "office of hearing and appeals."  The AMC was advised 
to resubmit the records request in 90 days.

The AMC faxed a request to the same office in November 2005.  
The SSA responded on December 1, 2005, that they were unable 
to locate the file.  The SSA provided a different response on 
December 3, 2005.  This time the SSA said that there was no 
disability entitlement and recommended that VA try another 
office as there may be medical records in an SSI folder.  An 
SSA office in Clearwater, Florida, advised the AMC that there 
were no records "here" on December 3, 2005.  The AMC 
proceeded to evaluate the veteran's claim without the benefit 
of the SSA records.

The SSA records remain outstanding and must be obtained.  The 
evidence of record clearly establishes that the veteran 
presented a disability claim with the SSA.  He was granted 
disability benefits by way of the February 1999 decision.  
Additional requests for his records must be made until they 
are received, or the appropriate authority from SSA can 
definitively state that there are no SSA disability/SSI 
decisions or medical records for this veteran.  A handwritten 
notation on a fax request is not sufficient to reach a 
determination that no records exist at all for this veteran.  

Finally, as the veteran was granted service connection for 
PTSD in May 2005, his claim of service connection for a heart 
disorder, as secondary to stress, must be re-adjudicated.  
The February 2006 supplemental statement of the case, the 
only adjudication subsequent to the grant of service 
connection for PTSD,  addressed the issue of service 
connection only on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all 
notification actions required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with as to all 
issues on appeal.

2.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his claimed 
disorders since May 2002.  The RO should 
obtain those records that have not been 
previously secured.  

3.  The RO must contact the SSA and 
obtain all records associated with the 
February 1999 ALJ decision as well as any 
later records, if any, developed by the 
SSA for the veteran.  If the SSA responds 
that there are no records for the 
veteran, this determination must be 
obtained from the agency in writing from 
an appropriate individual authorized to 
make such a determination.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


